 

Exhibit 10.2

 

Execution Version

 

CONTRIBUTION AND REDEMPTION AGREEMENT

 

This Contribution and Redemption Agreement, dated April 27, 2017 (this
“Agreement”), is entered into by and between Enbridge Energy Company, Inc., a
Delaware corporation (“EECI”), and Enbridge Energy Partners, L.P., a Delaware
limited partnership (“EEP”). The parties to this Agreement are each sometimes
referred to as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, on May 8, 2013, EEP issued to EECI 48,000,000 Series 1 Preferred Units
representing limited partner interests in EEP (the “Series 1 Preferred Units”)
with the preferences and the relative participating, optional and other special
rights, powers and duties set forth in the EEP LPA (defined below);

 

WHEREAS, EECI desires to contribute $1,200,000,000 to EEP (the “EECI Cash
Contribution”) in exchange for the Unit Consideration (defined below);

 

WHEREAS, EECI desires to contribute $24,489,796.04 to EEP (the “EECI GP Cash
Contribution”) in order to maintain its 2% general partner interest in EEP;

 

WHEREAS, EEP desires to use the proceeds of the EECI Cash Contribution to
immediately repurchase and redeem in full the Series 1 Preferred Units;

 

WHEREAS, the parties are entering into this Agreement as a result of a strategic
review process undertaken by EEP, and the transactions contemplated by this
Agreement are part of several restructuring transactions being entered into on
the date hereof by and between the parties and/or their respective affiliates
designed to improve EEP’s business risk profile and strengthen its financial
condition;

 

WHEREAS, a special committee of independent directors (the “Special Committee”)
of the Board of Directors of Enbridge Energy Management, L.L.C. (the “Board of
Directors of EEM”), as delegate of EECI, the general partner of EEP, has
previously (i) received an opinion (the “Fairness Opinion”) of Robert W. Baird &
Co., Inc., the financial advisor to the Special Committee, that the transactions
contemplated by this Agreement are fair, from a financial point of view, to EEP
and to the unaffiliated common unitholders of EEP (collectively, the “Public
Unitholders”); (ii) after an evaluation of, among other things, the Fairness
Opinion and the proposed terms and conditions of this Agreement and the
transactions contemplated hereby, determined that the transactions contemplated
by this Agreement are fair and reasonable to EEP, including the Public
Unitholders; and (iii) unanimously recommended that the Board of Directors of
EEM approves the transactions contemplated hereby;

 

WHEREAS, subsequently, the Board of Directors of EEM has approved this Agreement
and the transactions contemplated hereby upon the terms and conditions set forth
herein; and

 

WHEREAS, the respective parties have taken or caused to be taken all limited
partnership or corporate action, as the case may be, required to approve the
transactions contemplated by this Agreement.

 



 

 

 

NOW, THEREFORE, in consideration of the mutual undertakings and agreements set
forth below and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

 

Article I
DEFINITIONS

 

Section 1.1            Definitions. The following capitalized terms shall have
the meanings given below. All references to dollar amounts refer to United
States dollars.

 

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Board of Directors of EEM” has the meaning assigned to such term in the
recitals to this Agreement.

 

“Class A Units” has the meaning assigned to such term in the EEP A&R Partnership
Agreement.

 

“Closing” means the consummation of the Transactions on the Closing Date.

 

“Closing Date” means April 27, 2017, unless otherwise agreed to in writing by
the Parties.

 

“EECI” has the meaning assigned to such term in the preamble to this Agreement.

 

“EECI Cash Contribution” has the meaning assigned to such term in the recitals
to this Agreement.

 

“EECI GP Cash Contribution” has the meaning assigned to such term in the
recitals to this Agreement.

 

“EEP” has the meaning assigned to such term in the preamble to this Agreement.

 

“EEP LPA” means the Seventh Amended and Restated Agreement of Limited
Partnership of EEP, as amended.

 

“EEP A&R Partnership Agreement” means the Eighth Amended and Restated Agreement
of Limited Partnership of EEP in substantially the form attached hereto as
Exhibit A.

 

“Fairness Opinion” has the meaning assigned to such term in the recitals to this
Agreement.

 

“Governmental Authority” means any executive, legislative, judicial, regulatory
or administrative agency, body, commission, department, board, court, tribunal,
arbitrating body or authority of the United States or any foreign country, or
any state, local or other governmental subdivision thereof.

 

“Law” means any statute, law, treaty, rule, code, ordinance, requirement,
regulation, permit or certificate of any Governmental Authority, any
interpretation of any of the foregoing by any Governmental Authority, or any
binding judgment, decision, decree, injunction, writ, Order or like action of
any court, arbitrator or other Governmental Authority.

 



 2 

 

 

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Authority.

 

“Parties” has the meaning assigned to such term in the preamble to this
Agreement.

 

“PSA” means the Purchase and Sale Agreement, dated as of April 27, 2017, by and
between EEP and EECI with respect to the ownership interests owned by EEP in
Midcoast Energy Partners, L.P., Midcoast Operating, L.P. and Midcoast Holdings,
L.L.C.

 

“Public Unitholders” has the meaning assigned to such term in the recitals to
this Agreement.

 

“Series 1 Preferred Units” has the meaning assigned to such term in the recitals
to this Agreement.

 

“Special Committee” has the meaning assigned to such term in the recitals to
this Agreement.

 

“Transaction Documents” means, collectively, this Agreement, the EEP A&R
Partnership Agreement and any other agreements, documents and instruments to be
delivered by the Parties pursuant to Article V.

 

“Transactions” means the transactions described in Article II.

 

“Unit Consideration” has the meaning assigned to such term in Section
2.1(a)(ii).

 

Article II
CONTRIBUTIONS AT CLOSING AND OTHER CLOSING TRANSACTIONS

 

Section 2.1            Contribution and Redemption.

 

(a)                Effective as of the Closing, and subject to the terms and
conditions of this Agreement, the Parties hereby agree as follows:

 

(i)                 EECI shall contribute the EECI Cash Contribution to EEP as a
Capital Contribution (as such term is defined in the EEP A&R Partnership
Agreement);

 

(ii)               EECI shall contribute the EECI GP Cash Contribution to EEP as
a Capital Contribution in order to maintain its 2% general partner interest in
EEP;

 

(iii)             EEP shall issue to EECI 64,308,682 Class A Units (the “Unit
Consideration”), with such rights and obligations specified in the EEP A&R
Partnership Agreement, which number of Class A Units equals the quotient
obtained by dividing (A) $1,200,000,000 by (B) $18.66;

 



 3 

 

 

(iv)             EEP shall use the proceeds of the EECI Cash Contribution to
immediately repurchase and redeem in full the Series 1 Preferred Units; and

 

(v)               EECI, in its capacity as general partner of EEP, shall execute
and deliver the EEP A&R Partnership Agreement.

 

(b)               Each of EECI and EEP acknowledge and agree that,
notwithstanding the repurchase and redemption described in Section 2.1(a)(iii),
EEP shall repay to EECI immediately upon the consummation of the transactions
contemplated by the PSA $357,250,000 as payment in full of the Payment Deferral
(as such term is defined in the EEP LPA).

 

Article III
REPRESENTATIONS AND WARRANTIES

 

Section 3.1            General Representations and Warranties. Each of the
Parties hereby represents and warrants that:

 

(a)                the execution and delivery of the Transaction Documents to
which it is or will be a party have been authorized by all necessary limited
partnership or corporate action, as applicable, on the part of such Party, and
this Agreement constitutes, and the other Transaction Documents to be executed
by such Party when executed and delivered will constitute, valid and legally
binding obligations of such Party, enforceable against such Party in accordance
with their respective terms, except as such enforceability may be limited by (i)
bankruptcy or similar laws from time to time in effect affecting the enforcement
of creditors’ rights generally or (ii) the availability of equitable remedies
generally;

 

(b)               the execution, delivery and performance by such Party of this
Agreement and the other Transaction Documents to which it will be a party will
not conflict with or result in any violation of or constitute a breach of any of
the terms or provisions of, or result in the acceleration of any obligation
under, or constitute a default under any provision of (i) such Party’s
organizational documents, (ii) any lien, encumbrance, security interest, pledge,
mortgage, charge, other claim, bond, indenture, agreement, contract, permit or
other instrument or obligation to which such Party is a party or is subject or
by which such Party’s assets or properties are bound or (iii) any Laws
applicable to such Party; and

 

(c)                no consent, approval, filing, notification or authorization
of any Governmental Authority or third party is required for the consummation by
such Party of the Transactions.

 

Section 3.2            Representations and Warranties of EECI. EECI represents
and warrants to EEP that:

 

(a)                EECI has good and valid title to the Series 1 Preferred
Units, and EECI is not a party to any contract, arrangement or commitment
obligating EECI to sell, transfer or deliver the Series 1 Preferred Units, other
than this Agreement.

 



 4 

 

 

(b)               (b) the Payment Deferral equals $357,250,000 and other than
the amounts payable pursuant to Sections 2.1(a)(iv) and 2.1(b), no other amounts
are or will be due with respect to the Series 1 Preferred Units.

 

Article IV
CLOSING

 

Section 4.1            Closing. The Closing shall be held on the Closing Date at
3:00 p.m., local time, at the office of Latham & Watkins LLP, 811 Main Street,
Suite 3700, Houston, Texas, or at such other time or place as the Parties may
otherwise agree in writing.

 

Section 4.2            EEP Closing Obligations. At Closing, EEP shall deliver,
or cause to be delivered, to EECI the following:

 

(a)                the Unit Consideration;

 

(b)               the proceeds of the EECI Cash Contribution as payment for the
repurchase and redemption of the Series 1 Preferred Units; and

 

(c)                any other agreements, instruments and documents that are
otherwise necessary and appropriate to consummate the Transactions that may be
reasonably requested by EECI.

 

Section 4.3            EECI Closing Obligations. At Closing, EECI shall deliver,
or cause to be delivered, to EEP the following:

 

(a)                the EECI Cash Contribution;

 

(b)               the EECI GP Cash Contribution;

 

(c)                the EEP A&R Partnership Agreement, duly executed by EECI; and

 

(d)               any other agreements, instruments and documents that are
otherwise necessary and appropriate to consummate the Transactions that may be
reasonably requested by EEP.

 

Article V
LIMITATIONS

 

Section 5.1            Disclaimer of Warranties and Representations. EXCEPT TO
THE EXTENT EXPRESSLY PROVIDED IN THIS AGREEMENT, IT IS THE EXPLICIT INTENT OF
EACH PARTY HERETO THAT NO PARTY IS MAKING ANY REPRESENTATION OR WARRANTY
WHATSOEVER TO ANY OTHER PARTY, WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE.

 

Section 5.2            Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, EACH PARTY HEREBY AGREES THAT THE RECOVERY BY ANY PARTY HERETO OF ANY
DAMAGES OR OTHER LIABILITIES SUFFERED OR INCURRED BY IT AS A RESULT OF ANY
BREACH BY THE OTHER PARTY OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT SHALL
BE LIMITED TO THE ACTUAL DAMAGES AND/OR LIABILITIES SUFFERED OR INCURRED BY THE
NON-BREACHING PARTY AS A RESULT OF THE BREACH BY THE BREACHING PARTY OF ITS
OBLIGATIONS HEREUNDER AND IN NO EVENT SHALL THE BREACHING PARTY BE LIABLE TO THE
NON-BREACHING PARTY FOR ANY INDIRECT, CONSEQUENTIAL, SPECIAL, EXEMPLARY OR
PUNITIVE DAMAGES (INCLUDING ANY DAMAGES ON ACCOUNT OF LOST PROFITS OR
OPPORTUNITIES OR BUSINESS INTERRUPTION) SUFFERED OR INCURRED BY THE
NON-BREACHING PARTY AS A RESULT OF THE BREACH BY THE BREACHING PARTY OF ANY OF
ITS OBLIGATIONS HEREUNDER.

 



 5 

 

 

Article VI
MISCELLANEOUS

 

Section 6.1            Headings; References; Interpretation. All Article and
Section headings in this Agreement are for convenience only and shall not be
deemed to control or affect the meaning or construction of any of the provisions
of this Agreement. The words “hereof,” “herein” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole, including, without limitation, all Exhibits attached to this Agreement,
and not to any particular provision of this Agreement. All references herein to
Articles, Sections and Exhibits shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement and the Exhibits attached to this Agreement, and all such Exhibits
attached to this Agreement are hereby incorporated herein and made a part hereof
for all purposes. All singular nouns or pronouns shall include the plural and
vice versa.

 

Section 6.2            Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns. EEP may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of EECI, which consent
shall not be unreasonably withheld, conditioned or delayed. EECI may not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of EEP, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

Section 6.3            Third Party Rights. The provisions of this Agreement are
intended to bind the Parties as to each other and are not intended to and do not
create rights in any other person or confer upon any other person any benefits,
rights or remedies and no other person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.

 

Section 6.4            Counterparts. This Agreement may be executed in any
number of counterparts, all of which together shall constitute one and the same
agreement binding on the Parties.

 

Section 6.5            Governing Law. This Agreement, and all claims or causes
of action (whether in contract or tort) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance of this
Agreement (including any claim or cause of action based upon, arising out of or
related to any representation or warranty made in connection with this
Agreement), will be construed in accordance with and governed by the Laws of the
State of Delaware without regard to principles of conflicts of laws.

 



 6 

 

 

Section 6.7            Severability. If any of the provisions of this Agreement
are held by any court of competent jurisdiction to contravene, or to be invalid
under, the Laws of any Governmental Authority having jurisdiction over the
subject matter hereof, such contravention or invalidity shall not invalidate the
entire Agreement. Instead, this Agreement shall be construed as if it did not
contain the particular provision or provisions held to be invalid and an
equitable adjustment shall be made and necessary provision added so as to give
effect to the intention of the Parties as expressed in this Agreement at the
time of execution of this Agreement.

 

Section 6.8            Notices. All notices and other communications hereunder
shall be in writing and shall be deemed given if delivered personally or by
facsimile transmission, or mailed by a nationally recognized overnight courier
or registered or certified mail (return receipt requested), postage prepaid, to
the Parties at the following addresses:

 

If to EECI, to:

Enbridge Inc.

3000 Fifth Avenue Place
425 – 1st Street S.W.

Calgary, Alberta
T2P 3L8 Canada
Attention: Executive Vice President and Chief Legal Officer
Facsimile: 403-231-3920

 

If to EEP, to:

Enbridge Energy Partners, L.P.

1100 Louisiana Street, Suite 3300
Houston, Texas 77001
Attention: Corporate Secretary
Facsimile: 713-821-2000

 



 7 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first written above.

 



  ENBRIDGE ENERGY PARTNERS, L.P.         By: ENBRIDGE ENERGY MANAGEMENT, L.L.C.,
    as delegate of authority of Enbridge Energy Company, Inc., its general
partner         By: /s/ STEPHEN J. NEYLAND   Name: Stephen J. Neyland   Title:
Vice President - Finance         ENBRIDGE ENERGY COMPANY, INC.         By: /s/
MARK A. MAKI   Name: Mark A. Maki   Title: President

 

 

 

Signature Page – Contribution Agreement

 



 

 

 

